IN THE
                              TENTH COURT OF APPEALS



                                      No. 10-11-00248-CV

         IN RE KEVIN SCHRONK, INDIVIDUALLY AND AS
      REPRESENTATIVE OF THE ESTATE OF HELEN SCHRONK,
               DECEASED, AND DUSTIN SCHRONK


                                     Original Proceeding



                               MEMORANDUM OPINION


      Relators, Kevin Schronk, individually and as representative of the estate of Helen

Schronk, deceased, and Dustin Schronk, filed a petition for writ of mandamus, arguing

that the respondent, Judge William C. Bosworth Jr. of the 413th Judicial District Court,

clearly abused his discretion in excluding the testimony of two of their expert witnesses,

Kenneth Desser, M.D. and Edward Reese, Ph.D.1 Through this original proceeding,

relators assert that both of their expert witnesses are qualified to testify and that their

testimony is relevant and reliable.           As such, relators request that we grant them


      1   Kevin Schronk was Helen’s husband, and Dustin Schronk is the couple’s child.
mandamus relief and direct the respondent to vacate his orders granting motions to

exclude the testimony of both Dr. Desser and Dr. Reese filed by real parties in interest,

Laerdal Medical Corporation (“Laerdal”). For the reasons stated herein, we deny the

petition for writ of mandamus.2

                                          I. BACKGROUND

       This is the second time this case has been before this Court. See Schronk v. City of

Burleson, No. 10-07-00399-CV, 2009 Tex. App. LEXIS 5654 (Tex. App.—Waco July 22,

2009, pet. filed). As noted in our original opinion pertaining to these facts, relators filed

a wrongful-death lawsuit against the City of Burleson and Laerdal “after emergency

medical technicians employed by the City were unable to resuscitate Helen Schronk

with an automatic external defibrillator (“AED”) manufactured by Laerdal.” Id. at *2.

Relators alleged that emergency medical technicians made several attempts to

administer a defibrillating shock with the AED but could not do so because of a low

battery. Id. at *3. Later, another AED was brought to the scene and additional shocks

were administered, but Helen could not be resuscitated. Id. She was pronounced dead

on arrival at the hospital. Id.

       In their lawsuit, relators argue that Laerdal is liable “(1) for negligence in the: (a)

design, manufacture, marketing, etc. of the AED; (b) training of City employees in the

operation and maintenance of the AED; (c) service and maintenance of the AED; and (d)




       2  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”).


In re Schronk                                                                                  Page 2
labeling of the AED battery; and (2) for selling an unreasonably dangerous product.”

Id.

        On original submission, relators complained about a plea to the jurisdiction

granted in favor of the City and a summary judgment granted in Laerdal’s favor. 3 Id. at

*2. Specifically, relators contended that the trial court erred by, among other things,

granting Laerdal’s summary-judgment motion “because the motion did not address

their product liability claim and genuine issues of material fact remain on their

negligence claim.”4       Id.   We concluded that summary judgment for Laerdal was

improper because genuine issues of material fact remained as to whether the AED

malfunctioned or was defective; whether the AED was misbranded; and whether the

manufacturer’s alleged negligence was a proximate cause of Helen’s death.5 Id. at **64-

70. Accordingly, this matter was remanded to the trial court for further proceedings.

Id. at *70.

        On remand, Laerdal filed motions to exclude the testimony of Dr. Desser and Dr.

Reese based primarily on Texas Rule of Evidence 702.                   See TEX. R. EVID. 702.       In

particular, Laerdal asserted that Dr. Desser’s testimony is unreliable and constitutes


        3In its summary-judgment motion, Laerdal did not challenge the qualifications of Dr. Desser and
Dr. Reese, nor did it argue that the testimony of the doctors is irrelevant or unreliable.

        4 Relators also raised issues with regard to the City; however, pursuant to an agreed order to
dismiss, the City has been dismissed from this action.

         5 Chief Justice Gray concurred, in part, and dissented, in part. He concurred with the Court’s

decision to reverse and remand the summary judgment granted in favor of Laerdal for further
proceedings. However, he dissented from the Court’s reversal of the plea to the jurisdiction granted in
favor of the City. As previously noted, the City is not a party to this appeal; thus, the plea to the
jurisdiction is irrelevant in this matter.



In re Schronk                                                                                   Page 3
unsupported speculation. With regard to Dr. Reese’s testimony, Laerdal contended

that: (1) Dr. Reese is unqualified to opine as to any defect of the AED or its battery; (2)

his opinions are irrelevant with respect to the adequacy of the warnings or labeling of

the batteries; (3) his opinions with regard to Laerdal’s alleged non-compliance with

Federal Drug Administration regulations are irrelevant; and (4) his opinions are

unreliable because they are “based on a wholly unsubstantiated assumption that the

wrong battery was returned to Laerdal for testing.” On April 28, 2011, the trial court

granted, in two orders, Laerdal’s motions to exclude the testimony of both Dr. Desser

and Dr. Reese.6 These two orders serve as the basis for relator’s petition for writ of

mandamus.7

                                       II. STANDARD OF REVIEW

        To be entitled to mandamus relief, a petitioner must show that the trial court

clearly abused its discretion and that the relator has no adequate remedy by appeal. In

re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462 (Tex. 2008) (orig. proceeding). The

adequacy of an appellate remedy must be determined by balancing the benefits of

mandamus review against its detriments. In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 136 (Tex. 2004) (orig. proceeding). In evaluating the benefits and detriments, the

reviewing court must consider whether mandamus relief will safeguard “important


        6  With regard to Dr. Desser, the trial court excluded portions of his testimony pertaining to
causation and the likelihood of Helen’s survival. Portions of Dr. Reese’s testimony pertaining to “the
issues of alleged negligence of Laerdal Medical Corporation with respect to the design, labeling, and
manufacturing of the AED and/or batteries, or any alleged violations of FDA regulations” were excluded
by the trial court.

        7On May 3, 2011, the trial court denied a motion to reconsider the orders excluding the testimony
of Dr. Desser and Dr. Reese filed by relators.


In re Schronk                                                                                     Page 4
substantive and procedural rights from impairment or loss.” Id. In addition to the

impairment of rights, the reviewing court must consider whether mandamus will

“allow the appellate courts to give needed and helpful direction to the law that would

otherwise prove elusive in appeals from final judgments.” Id.; see In re Global Santa Fe

Corp., 275 S.W.3d 477, 483 (Tex. 2008) (orig. proceeding).

       Traditionally, a writ of mandamus was available only to compel the performance

of a ministerial act or duty. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). However,

mandamus also lies where the trial court has clearly abused its discretion. Id. at 839-40.

A trial court clearly abuses its discretion if “it reaches a decision so arbitrary and

unreasonable as to amount to a clear and prejudicial error of law.” Johnson v. Fourth

Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985).

       Moreover, mandamus will not issue where there is “a clear and adequate remedy

at law, such as a normal appeal.” State v. Walker, 679 S.W.23d 484, 485 (Tex. 1984).

Mandamus is intended to be an extraordinary remedy, available only in limited

circumstances; thus, the writ will issue “only in situations involving manifest and

urgent necessity and not for grievances that may be addressed by other remedies.”

Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 684 (Tex. 1989). The requirement that

persons seeking mandamus relief establish the lack of an appellate remedy is a

“fundamental tenet” of mandamus practice.            Id.   Nevertheless, “[u]sed selectively,

mandamus can ‘correct clear errors in exceptional cases and afford appropriate

guidance to the law without the disruption and burden of interlocutory appeal.” In re




In re Schronk                                                                          Page 5
Columbia Med. Ctr. of Las Colinas, L.P., 290 S.W.3d 204, 207 (Tex. 2009) (orig. proceeding)

(emphasis added).

                             III. EXCLUDING EXPERT WITNESS TESTIMONY

        In their petition, relators rely heavily on the cost-benefit analysis espoused in

McAllen Medical Center and Prudential. See In re McAllen Med. Ctr., Inc., 275 S.W.3d at

4628; see also In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. In particular, relators

contend that they are entitled to mandamus relief because the trial court’s decision to

exclude the testimony of Dr. Desser and Dr. Reese is a clear abuse of discretion for

which the benefits of mandamus review are outweighed by the detriments.

        Decisions as to the admission or exclusion of evidence are left to the trial court’s

discretion. In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005). This standard extends to a trial

court’s admission or exclusion of expert testimony. Gammill v. Jack Williams Chevrolet,

Inc., 972 S.W.2d 713, 718 (Tex. 1998). “The test for abuse of discretion is whether the


        8  In McAllen Medical Center, the Texas Supreme Court stated that “mandamus relief is available
when the purposes of the health care statute would otherwise be defeated.” 275 S.W.3d 458, 462 (Tex.
2008). In that case, more than 200 plaintiffs alleged negligence on the part of a hospital, and the plaintiffs
submitted an expert report. Id. The defendant hospital moved to strike the expert report on the ground
that the expert was not qualified to comment on the issues involved; however, more than four years after
the trial court received the motion, it was denied. Id. In any event, the supreme court listed several
circumstances where an appeal would not provide an adequate remedy, including cases forcing parties
to: (1) trial in a case where they agreed to arbitrate; (2) trial on an issue they agreed to submit to
appraisers; (3) a jury trial when they agreed to a bench trial; (4) trial in a forum other than the one they
contractually selected; (5) trial with an attorney other than the one they properly chose; (6) trial with an
attorney who should be attending the Legislature; and (7) trial with no chance for one party to prepare a
defense. Id. at 465 (citations omitted). The supreme court also noted the following additional instances in
which an appeal would be inadequate: (1) “when a trial court refused to compel arbitration”; (2) “when
an appellate court denied an extension of time to file an appellate record”; (3) “when a trial court refused
to compel discovery until 30 days before trial”; (4) “when a trial court denied a special appearance in a
mass tort case”; and (5) “when a trial court imposed a monetary penalty on a party’s prospective exercise
of its legal rights.” Id. at 468 (citations omitted). Ultimately, the supreme court determined that the trial
court clearly abused its discretion by concluding that plaintiffs’ expert reports were adequate given that
plaintiffs’ expert was not qualified to offer an opinion in support of the plaintiffs’ credentialing claims.
Id. at 469-70.


In re Schronk                                                                                          Page 6
trial court acted without reference to any guiding rules or principles.” E.I. du Pont de

Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995); see City of San Benito v. Rio

Grande Valley Gas Co., 109 S.W.3d 750, 757 (Tex. 2003).

       The trial court’s ruling on the admissibility of expert testimony is commonly

reviewed on direct appeal for an abuse of discretion. See, e.g., Broders v. Heise, 924
S.W.2d 148, 151 (Tex. 1996); In re SDI Indus., Inc., No. 13-09-00128-CV, 2009 Tex. App.

LEXIS 1955, at *5 (Tex. App.—Corpus Christi Mar. 23, 2009, orig. proceeding) (mem.

op.) (per curiam); In re Pilgrim’s Pride Corp., No. 06-08-00109-CV, 2008 Tex. App. LEXIS

8619, at *5 (Tex. App.—Texarkana Nov. 17, 2008, orig. proceeding) (mem. op.).

Therefore, based on the record presented, we conclude that relators have an adequate

remedy by appeal. See In re Ford Motor Co., 988 S.W.2d 714, 721 (Tex. 1998) (“An

appellate remedy is not inadequate merely because it might involve more delay or cost

than mandamus.”); In re Thornton-Johnson, 65 S.W.3d 137, 139 (Tex. App.—Amarillo

2001, orig. proceeding) (denying mandamus relief for an order excluding the testimony

of an expert witness); In re Kellogg Brown & Root, Inc., 7 S.W.3d 655, 658 (Tex. App.—

Houston [1st Dist.] 1999, orig. proceeding) (same); see also In re SDI Indus., Inc., 2009 Tex.

App. LEXIS 1955, at **5-6 (same).

       Relators have not clearly established the impossibility of prosecuting the

underlying wrongful-death lawsuit. Nor have relators shown that excluding these two

experts prevent them from prosecuting their claims against Laerdal such that a trial

would be a waste of judicial resources. In addition, relators have not shown that a




In re Schronk                                                                           Page 7
remedy by appeal will cause them “the permanent loss of substantial rights.” See In re

Kan. City S. Indus., Inc., 139 S.W.3d 669, 670 (Tex. 2004) (orig. proceeding).

       Given our conclusion that relators have an adequate remedy by appeal, we need

not address at this time whether or not the trial court’s ruling excluding the testimony

of Dr. Desser and Dr. Reese constituted an abuse of discretion. See, e.g., In re SDI Indus.,

Inc., 2009 Tex. App. LEXIS 1955, at *6. Accordingly, the petition for writ of mandamus

is DENIED. See TEX. R. APP. P. 52.8(a).



                                                  AL SCOGGINS
                                                  Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Denied
Opinion delivered and filed August 31, 2011
[OT06]




In re Schronk                                                                         Page 8